Citation Nr: 0843848	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-14 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for disability claimed as 
extreme exhaustion and tiredness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1976 to December 
1980 and September 1986 to December 1990.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the benefit sought on appeal.  

The veteran filed a December 2004 claim for extreme 
exhaustion and "tiredness".  In the January 2006 rating 
decision, the RO specifically denied a claim of entitlement 
to service connection for exhaustion.  The RO also considered 
this claim as an increased rating claim for a service-
connected psychiatric disability.  The veteran, however, has 
indicated a desire only to perfect a claim for service 
connection for exhaustion.

Subsequent to certification to the Board, in December 2008, 
the representative wrote that the veteran's intent was to 
file a claim for "sleep disorder/sleep apnea," and not for 
exhaustion.  The representative submitted treatise material 
regarding a connection between hyperventilating (a 
psychiatric symptom contemplated by the veteran's service-
connected disability) and idiopathic central sleep apnea.  
After review of the claims file, the Board finds that the RO 
correctly considered the veteran's intent to file a claim for 
exhaustion as secondary/attributable to the service-connected 
psychiatric disability.

The Board does not find that the veteran communicated an 
intent to file for the separate disability of sleep apnea.  
The Board, instead, considers this as a new and separate 
claim from the claim currently in appellate status before the 
Board.  The RO is directed to take appropriate action 
regarding this claim.  As the treatise material submitted is 
in regard to this new claim, it is not relevant or pertinent 
to the claim currently before the Board, and a remand to 
allow the RO to consider this evidence is, therefore, not 
necessary.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304.


FINDING OF FACT

The veteran did not have Persian Gulf War service; extreme 
exhaustion or tiredness alone is not a disease or disability 
for VA compensation purposes.  

CONCLUSION OF LAW

Service connection for extreme exhaustion or tiredness 
(separate and distinct from the veteran's service-connected 
anxiety and somatoform disorders) is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

As explained in more detail below, extreme exhaustion or 
tiredness is not a disability; rather, they are symptoms.  A 
symptom alone without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
disability for which service connection may be granted).  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Moreover, such symptoms are considered when evaluating the 
veteran's service connected psychiatric disability.  See 
38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders.   

There is no issue as to providing an appropriate application 
form or completeness of the application.  Prior to the 
December 2004 claim for service connection for exhaustion, 
the veteran had a pending claim for service connection for 
depression.  In an August 2004 letter, the veteran was 
provided notice of the basic elements of a claim for service 
connection.  Subsequent to the December 2004 claim, the 
veteran was issued a December 2004 letter.  This letter 
specifically noted the claim of extreme exhaustion and 
tiredness.  While the letter incorrectly informed the veteran 
that his exhaustion claim was solely for an increased rating 
claim, the Board notes that, aside from the fact that the 
veteran was provided notice of how to substantiate a claim 
for service connection August 2004, as noted above, the 
exhaustion claim was later adjudicated and developed by the 
RO as a claim for service connection.  The veteran was issued 
a letter in Mach 2006 that informed him of the evidence and 
information needed to establish a disability rating and 
effective date, as outlined in Dingess.

The Board finds that the veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claim; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.  Although cognizant that the 
veteran was not informed regarding secondary service 
connection (which the current claim can be construed as 
entailing) and the August 2004 letter did not directly 
address the specific claim on appeal, the Board finds that a 
reasonable person would have knowledge from these letters 
that a current disability had to be shown.  See Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008); see also Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  As a reasonable 
person would have known that a current disability capable of 
service connection had to be shown to substantiate the claim.  
See written argument submitted in support of the veteran's 
claim by his service representative, to include VA Form 646 
dated in January 2007 and the recent informal hearing 
presentation.  And as explained in more detail below, 
exhaustion and fatigue are symptoms and as such, in the 
absence of Persian Gulf War service, which is the case here, 
they are not consistent with a diagnosis of a current 
disability for which service connection can be granted.  The 
veteran is already service-connected for anxiety and 
somatoform disorders, rated 50 percent, and the criteria for 
rating these latter disorders includes sleep impairment.  And 
a claim for service connection for sleep apnea has been 
raised by the record and referred to the RO for appropriate 
action.  In view of the foregoing, any prejudice presumed by 
the lack of notice is rebutted.  After being informed that 
exhaustion and tiredness are symptoms and as such, service 
connection cannot be granted, it is clear in the most 
recently submitted argument that the veteran, through his 
representative, is now seeking service connection for sleep 
apnea manifested by the same symptoms.  Since the RO has not 
fully addressed this claim, it is raised by the record and 
referred to the RO for appropriate development and 
adjudication.  In the meantime, given the RO's development of 
the issue currently in appellate status, the Board must 
narrowly address the claim as one for service connection for 
exhaustion and tiredness.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2006 VCAA letter noted above was issued pursuant to a Board 
remand, and therefore, after the RO decision that is the 
subject of this appeal.  The Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claim, as demonstrated by the 
November 2006 statement of the case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes VA 
medical records, including a January 2005 VA examination.  In 
the January 2005 VA examination, the examiner specifically 
considered the symptom of fatigue.  The Board finds that the 
examiner's findings contained in this report are adequate to 
answer the question on appeal.  Thus, there is no duty to 
provide another examination.  38 C.F.R. § 3.159(c)(4). 

Review of the claims file reveals that the veteran has 
reported applying for and being denied Social Security 
Administration (SSA) disability benefits.  Although VA 
normally has a duty to obtain such records (see 38 C.F.R. 
§ 3.159(c); Tetro v. Gober, 14 Vet. App. 100, 110 (2000)), in 
this case, the basis of the denial is that the claimed 
disability is not a diagnosed disability capable of service 
connection, but are rather symptoms contemplated by the 
previously service-connected psychiatric disability.  
Therefore, a remand is not necessary, as the claim is denied 
on this basis and not due to the lack of evidence that the 
veteran experiences fatigue, tiredness or exhaustion.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 


Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).
Under 38 C.F.R. § 3.310 (a), service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995). 
An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen by adding language that 
requires that a baseline level of severity of the nonservice- 
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

In a January1993 rating decision, service connection was 
granted for a disability characterized as "[a]nxiety 
disorder not otherwise specified, [somatoform] disorder with 
hyperventilation syndrome."  The record reveals that the 
veteran experienced these symptoms during service and was 
discharged as a result.  In this regard, a November 1990 
service department record indicates that the veteran was 
unfit due to the disability of anxiety disorder not otherwise 
specified.

Both VA and private treatment records note that the veteran 
complains of being tired.  In a March 1999 private medical 
record, the veteran indicated that he had greatly disturbed 
sleep.  In a July 2004 VA treatment record, the veteran was 
noted to have a longstanding anxiety and sleep disorder.  
(The Board parenthetically notes that service connection is 
currently in effect for an anxiety and somatoform disorder, 
which is rated as 50 percent disabling.  As explained in more 
detail below, the criteria for rating an anxiety disorder 
includes sleep disturbance and the RO did in fact consider 
such, to include exhaustion secondary to insomnia, in rating 
the already service-connected psychiatric disorder.  See 
January 2006 RO decision.)

The veteran underwent a September 2004 VA psychiatric 
examination that addressed whether he had a separate 
depression disability in addition to the service-connected 
psychiatric disability.  Regarding depression, the examiner 
wrote that the veteran did not give a history of clear 
episodes of major depression, although he had some symptoms 
of this disorder, to include fatigue and sleeping problems, 
along with fleeting thoughts of suicide.  (Emphasis added.)  
The examiner continued, however, that all of these symptoms 
were more attributable to an anxiety disorder and the 
veteran's "sense of shame at his intermittent periods of 
unemployment than to a diagnosis of depression."  (Emphasis 
added.)  Relevant diagnoses were anxiety disorder, not 
otherwise specified, and adjustment disorder with depressed 
mood, resolved.  

In the December 2004 claim, the veteran wrote that he 
believed that he was "covered for extreme exhaustion and 
tiredness as service-connected - when that was not the 
case."  As noted, the RO has considered this statement as a 
claim for an increased rating of the psychiatric disability 
and as a claim for service connection.  

In a January 2005 VA treatment note, a clinician wrote that 
the veteran provided a long history of somatic symptoms, 
primarily dizziness and sleepiness since the 1970s, without 
clear or objective evidence of organic etiology despite 
multiple evaluations.  The clinician wrote that the veteran 
used a CPAP machine to sleep.

Also in January 2005, the veteran underwent an additional VA 
examination performed by the same examiner who conducted the 
September 2004 VA examination.  The examiner wrote that the 
examination was due to the veteran's expressed concern that 
he was not service-connected for "exhaustion."  The 
examiner noted that the veteran had undergone sleep studies.  
The veteran reported that his sleep specialist, Dr. P 
(initials used to protect privacy), was unable to explain his 
daytime sleepiness.  The veteran used a CPAP machine and 
appeared to get adequate rest when he slept at night.  The 
veteran reported taking naps and sleeping 12 hours a night.  
The veteran reported physical fatigue.  The veteran reported 
he was late to work at times causing concerns regarding his 
continued employment.

The examiner opined that it was as likely as not that the 
veteran's fatigue was a somatoform disorder.  (Again, service 
connection is already in effect for a somatoform disorder, 
which, when considered with the veteran's anxiety disorder, 
is rated 50 percent.)  She continued that a "reasonable 
hypothesis is that when [the veteran's] coping 
mechanisms/psychological defenses are inadequate to shield 
him from an emotionally painful situation ..., his response is 
to escape from painful affect through sleep."  Diagnoses 
were somatoform and anxiety disorder, not otherwise 
specified.  

The claims file now contains the medical records of Dr. P.  
These records contain statements that are in some contrast to 
the veteran's current summary of Dr. P.'s findings.  In a 
February 2002 record, the clinician found that the veteran 
had "[s]noring, unrefreshing sleep and excessive sleepiness, 
consistent with the obstructive sleep apnea."  In an October 
2003 record, Dr. P found that the veteran had obstructive 
sleep apnea syndrome, which contributed to the veteran's 
excessive daytime sleepiness.

The veteran has submitted records from his work indicating he 
has been marked as late to work and placed on leave 
restriction.  

In the January 2006 rating decision on appeal, the RO also 
increased the rating of the psychiatric disability to 50 
percent.  The Board highlights that this rating is above the 
30 percent rating that specifically lists chronic sleep 
impairment as a symptom characteristic of this level of 
impairment.  See 38 C.F.R. § 4.130, General Rating Formula 
for Mental Disorder.



Analysis

The Board finds that service connection for extreme 
exhaustion and tiredness is not warranted.  The veteran 
asserts, in essence, that these symptoms were not considered 
in rating his service-connected anxiety and somatoform 
disorders.  The Board disagrees.  During the pendency of this 
appeal, the RO increased the veteran's psychiatric rating to 
50 percent and specifically noted that sleep impairment was 
considered.  Indeed, the criteria for rating anxiety 
disorders specifically include sleep impairment.  See 
38 C.F.R. § 4.130.  

The Board is cognizant that the veteran's representative has 
asserted, in a December 2008 "Informal Hearing 
Presentation", that the veteran's claim was intended to be a 
secondary service connection claim for sleep apnea.  However, 
the RO did not fully address this matter; it is a separate 
and distinct claim that must be referred to the RO for 
appropriate development and adjudication.  Although review of 
the record reveals medical evidence that attributes daytime 
sleepiness to obstructive sleep apnea, the claim filed by the 
veteran and adjudicated by the RO was for extreme exhaustion 
and tiredness; this latter claim that was developed for 
appellate review.  

As to the perfected claim, the Board finds that extreme 
exhaustion and tiredness are not diagnosed disabilities.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  
In the January 2005 VA examination, the examiner indicated 
that these were symptoms of a somatoform disorder.   As 
indicated above, service connection is already in effect for 
a somatoform disorder, which when considered along with the 
veteran's anxiety disorder, is rated 50 percent.  Thus, there 
is no separate and distinct psychiatric disorder manifested 
by exhaustion or fatigue.  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  As noted in the 
introduction above, a claim of service connection for sleep 
apnea with fatigue has been raised by the record and referred 
to the RO.

The Board is cognizant that the veteran contends that he has 
a separate disability attributable to service.  The veteran 
has not been shown to possess the requisite medical training 
or credentials needed to render a diagnosis or etiology for 
the symptoms at issue.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim to service connection for extreme exhaustion and 
tiredness must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Entitlement to service connection for disability claimed as 
extreme exhaustion and tiredness is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


